Name: Commission Regulation (EC) No 932/2002 of 31 May 2002 fixing the compensatory aid for bananas produced and marketed in the Community in 2001, the time limit for payment of the balance of the aid and the unit value of the advances for 2002
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  plant product;  economic policy;  production
 Date Published: nan

 Avis juridique important|32002R0932Commission Regulation (EC) No 932/2002 of 31 May 2002 fixing the compensatory aid for bananas produced and marketed in the Community in 2001, the time limit for payment of the balance of the aid and the unit value of the advances for 2002 Official Journal L 144 , 01/06/2002 P. 0020 - 0021Commission Regulation (EC) No 932/2002of 31 May 2002fixing the compensatory aid for bananas produced and marketed in the Community in 2001, the time limit for payment of the balance of the aid and the unit value of the advances for 2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 2587/2001(2), and in particular Article 12(6) and Article 14 thereof,Whereas:(1) Commission Regulation (EEC) No 1858/93(3), as last amended by Regulation (EC) No 471/2001(4), lays down detailed rules for applying Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector.(2) Under Article 12 of Regulation (EEC) No 404/93, the compensatory aid is calculated on the basis of the difference between the flat-rate reference income and the average production income from bananas produced and marketed in the Community during the year in question. Supplementary aid is granted in one or more producer regions where the average income from production is significantly lower than the average for the Community.(3) Article 2(2) of Regulation (EEC) No 1858/93 fixes the flat-rate reference income at EUR 64,03 per 100 kilograms net weight of green bananas ex-packing shed.(4) In 2001, the average production income, calculated on the basis of the average of the prices for bananas marketed outside the producer regions at the stage of delivery at first port of unloading (goods not unloaded) on the one hand and the selling prices on local markets for bananas marketed in their producer region on the other, less the flat-rate amounts laid down in Article 3(2) of Regulation (EEC) No 1858/93, was less than the flat-rate reference income fixed for 2001. The compensatory aid to be granted in respect of 2001 should be fixed accordingly.(5) The unit amount of advances and of the relevant security depend on the aid fixed for the preceding year pursuant to Article 4(2) and (3) of Regulation (EEC) No 1858/93.(6) The annual average production income from the marketing of bananas produced in Portugal has proved to be significantly lower than the Community average during 2001. As a result, supplementary aid should be granted in the producer regions in Portugal under Article 12(6) of Regulation (EEC) No 404/93, in accordance with the practice followed in recent years. As regards the regions in Portugal, and Madeira in particular, the data for 2001 reveal extremely difficult production and marketing conditions, requiring supplementary aid to be fixed at a level covering 75 % of the difference between the average income in the Community and the average recorded on selling products in those regions.(7) Given that not all the necessary data were available, it has not hitherto been possible to determine the compensatory aid for 2001. Provision should be made for the balance of the aid for 2001 and of the advances for bananas marketed during January and February 2002 to be paid within two months of the publication of this Regulation.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 11. The compensatory aid provided for in Article 12 of Regulation (EEC) No 404/93 for fresh bananas falling within CN code ex 0803, excluding plantain bananas, produced and marketed in the Community in 2001 shall be EUR 28,36 per 100 kilograms.2. The aid fixed in paragraph 1 shall be increased by EUR 8 per 100 kilograms for bananas produced in producer regions in Portugal.Article 2Advances for bananas marketed from January to December 2002 shall amount to EUR 19,85 per 100 kilograms. The relevant security shall be EUR 9,92 per 100 kilograms.Article 3By derogation from Article 10 of Regulation (EEC) No 1858/93, the competent authorities of the Member States shall pay the balance of the compensatory aid to be granted in respect of 2001 and the advance for bananas marketed during January and February 2002 within two months of the entry into force of this Regulation.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 345, 29.12.2001, p. 13.(3) OJ L 170, 13.7.1993, p. 5.(4) OJ L 67, 9.3.2001, p. 52.